DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/21/22.  As directed by the amendment, Claims 3 and 5, 12-19 have been cancelled. Claims 1, 2, 4, 6, 7, 8, 9, 10, 11 are pending in this application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 1, the reference to “…the metatarsals of a wearer's foot …” renders the claim unpatentable. 
Regarding claim 1, the reference to “…a medial side portion of the wearer's foot …” renders the claim unpatentable. 

Regarding claim 1, the reference to “…a lateral side portion of the wearer's foot …” renders the claim unpatentable. 

Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards US 4342159 A (Herein after Edwards).

Regarding claim 1, Edwards discloses a protective footwear including an internal metatarsal guard (20) comprising: a sole (10, as seen in annotated Figures 1, 2 and 3); an upper (12) connected to the sole (10, as seen in annotated Figures 1, 2 and 3), the upper including a heel covering region (as seen in annotated Figures 1, 2 and 3), a metatarsal covering region (as seen in annotated Figures 1, 2 and 3), and a toe covering region (as seen in annotated Figures 1, 2 and 3); wherein the upper includes an outer layer (as seen in annotated Figures 1, 2 and 3); wherein the metatarsal protector has a molded (as seen in annotated Figures 1, 2 and 3) three dimensional construction (Col 1, lines 66-68 of Edwards) that includes an arched shaped cross sectional profile (as seen in annotated Figures 1, 2 and 3), the metatarsal protector including a middle portion (as seen in annotated Figures 1, 2 and 3) that extends over the metatarsals of a wearer’s foot connected between an inside lower wing portion that extends over a medial side portion of the wearer’s foot (as seen in annotated Figures 1, 2 and 3) and an outside lower wing portion that extends over a lateral side portion of the wearer’s foot (as seen in annotated Figures 1, 2 and 3); and wherein the middle portion includes a maximum thickness that is greater than a thickness of at least periphery portions of the inside and outside lower wing portions (as seen in annotated Figures 1, 2 and 3).






[AltContent: textbox (A middle portion that extends over the metatarsals of a wearer's foot connected between an inside lower wing portion that extends over. )]
[AltContent: arrow][AltContent: textbox (A heel covering region. )]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A rearward periphery edge of the middle portion of the metatarsal protector is located forward of the transition between the metatarsal covering region and the ankle covering region.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (An arched 3U.S. Patent Application No. 15/673,536shaped cross sectional profile with the middle portion being center portion of the arch and the inside and outside lower wing portions being legs of the arch.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (An upper connected to the sole.)][AltContent: textbox (A lateral side portion of the wearer's foot and wherein the metatarsal protector is molded.)][AltContent: textbox (An outside lower wing portion that extends over the metatarsals of a wearer's foot. )][AltContent: textbox (An internal metatarsal guard.)][AltContent: textbox (A sole. )][AltContent: textbox (A metatarsal covering region. )][AltContent: textbox (An ankle covering region. )][AltContent: textbox (A protective footwear.)]
    PNG
    media_image1.png
    362
    409
    media_image1.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The middle portion includes a maximum thickness that is greater than a thickness of at least periphery portions of the inside and outside lower wing portions.  )]
    PNG
    media_image2.png
    212
    282
    media_image2.png
    Greyscale




[AltContent: textbox (Front lip portion)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (A toe covering region. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A medial side portion of the wearer's foot.)][AltContent: arrow][AltContent: textbox (A metatarsal protector located in the metatarsal covering region.)]
    PNG
    media_image3.png
    294
    412
    media_image3.png
    Greyscale

[AltContent: textbox (Protective toe cap.)][AltContent: textbox (A lower periphery edge of the inside lower wing portion and the outside lower wing portion is spaced away from the top edge of the sole.)]









However, Edwards does not specifically disclose wherein a portion of a lower periphery edge of the inside lower wing portion and a portion of the outside lower wing portion is between 0.125 inches to 1.0 inch from a top edge of the sole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Edwards by constructing the protective footwear having a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.125 to 1.0 inches from a top edge of the sole in order that the guard provides the necessary protection without making the shoe uncomfortable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the modified protective footwear discloses an inner lining (15 of Edwards) wherein the metatarsal protector (20 of Edwards) is sandwiched between the outer layer and the inner lining (as seen in annotated Figures 1, 2 and 3, ref.15 of Edwards); and wherein the metatarsal protector (20 of Edwards) is molded directly to the outer layer (Col 1, lines 66-68 of Edwards).
Regarding claim 4, the modified protective footwear discloses a rearward periphery edge of the metatarsal protector (as seen in annotated Figures 1, 2 and 3 of Edwards) is curved with the inside lower wing portion and outside lower wing portion extending rearward of the middle portion towards the heel region (as seen in annotated Figures 1, 2 and 3 of Edwards).










[AltContent: textbox (Outside lower wing portion extending rearward of the middle portion towards the heel region.)]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Medial side)]
[AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (Metatarsal portion curved with the inside lower wing portion. )][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle portion)][AltContent: arrow][AltContent: textbox (Toe region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A rearward periphery edge of the metatarsal protector.)]
    PNG
    media_image4.png
    379
    415
    media_image4.png
    Greyscale

Regarding claim 7, the modified protective footwear discloses wherein the middle portion of the metatarsal protector includes a front lip portion that extends over a protective toe cap (as seen in annotated Figure 2 of Edwards).
Regarding claim 6, the footwear of Edwards discloses all the limitations of claim except Edwards does not disclose a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.25 inches to 0.5 inches from a top edge of the sole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify footwear of Edwards by constructing a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.25 inches to 0.5 inches from a top edge of the sole in order that the guard provides the necessary protection without making the shoe uncomfortable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, the modified protective footwear of the combined references discloses wherein the metatarsal protector is constructed of a flexible resilient material (Abstract of Edwards).
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards US 4342159 A (Herein after Edwards) in view of US Gesso 6170174 (herein after Gesso).
Regarding claim 9, the footwear of the Edwards discloses all the limitations of claim 9 except Edwards does not disclose wherein the raised portion includes a plurality of upwardly extending ridges.
Gesso discloses wherein the raised portion includes a plurality of upwardly extending ridges (as seen in annotated Figures 2 and 3 of Gesso).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upwardly extending ridges.)]
    PNG
    media_image5.png
    718
    476
    media_image5.png
    Greyscale

Gesso is analogous art to the claimed invention in that it provides metatarsal guard having a ridged surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the metatarsal guard of Edwards  to include ridges, as taught by Gesso in order to form a guard with increased impact absorption capability.  The modification of the metatarsal guard would be a simple modification to obtain predictable results, an improved metatarsal guard that has improved impact absorption during wear.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards US 4342159 A (Herein after Edwards) in view of Scharbius US 6631569 (herein after Scharbius).
Regarding claim 8, the footwear of the Edwards discloses all the limitations of claim 8 except Edwards does not disclose the outer layer is leather and the raised portion is a debossed area in the leather.  
Scharbius discloses the outer layer is leather and the raised portion is a debossed area in the leather (Col 1, lines 52-65).
Scharbius is analogous art to the claimed invention in that it provides a metatarsal guard made of leather.

It would have been obvious to one having ordinary skill in the art before the effective filing dateof the invention to have modified the metatarsal guard of Edwards, with the outer layer being made of leather and the raised portion being a debossed area in the leather, as taught by Scharbius in order to form a more appealing look to the footwear.   The modification of the materials used to make the guard would be a simple substitution of one known element for another to obtain predictable results, creating a protector comprised of the same material as the boot rendering the protector less visible to the material of the footwear.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards US 4342159 A (Herein after Edwards) in view of Covatch US 6618962 (herein after Covatch).
Regarding claim 11, the footwear of the Edwards discloses all the limitations of claim 11 except Edwards does not disclose the metatarsal protector has a thickness of between 0.125 inches to 0.5 inches.  
Covatch discloses the metatarsal protector has a thickness of between 0.125 inches to 0.5 inches (Col 3, lines 3-6). 
Covatch is analogous art to the claimed invention in that it provides a metatarsal protector having a thickness of between 0.125 inches to 0.5 inches.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the metatarsal guard of Edwards, having a thickness of between 0.125 inches to 0.5 inches, as taught by Covatch in order to provide the necessary protection to the footwear without making the shoe uncomfortable to wear.  The modification of the metatarsal guard of Edwards would be a simple modification to obtain predictable results, improved protection capability and comfort to the wearer.

ARGUMENTS

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Applicants arguments towards criticality have been considered but are not convincing. Applicant has not provided criticality for the specific dimension range in the claims.  Support must be provided in the Specification as originally filed. Cited paragraphs 0002 and 0003 do not disclose the cited measurement range or provide the reasons as to why the range as claimed is critical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732